1

2

3

4                                 UNITED STATES DISTRICT COURT

5                           FOR THE EASTERN DISTRICT OF CALIFORNIA

6
     JOHN SCALIA, individually and as successor-            1:17-cv-01097-LJO-SKO
7    in-interest of Decedent KIMBERLY
     MORRISSEY-SCALIA,                                      ORDER RE: JOINT TRIAL
8                                                           SCHEDULING REPORT
                              Plaintiff,
9
                       v.                                   (ECF No. 88)
10
     COUNTY OF KERN, et al.,
11
                              Defendants.
12

13

14          On November 4, 2019, the parties filed a Joint Trial Scheduling Report. See ECF No. 88. The

15 Court has reviewed the Report. Good cause for its decision having been found, the Court ORDERS

16 trial to be set to begin on Tuesday, November 10, 2020 at 8:30 a.m. in Courtroom 4 before Chief

17 Judge Lawrence J. O’Neill. The Court further ORDERS a pre-trial conference set for Tuesday,

18 September 15, 2020 at 8:30 a.m. in Courtroom 4 before Chief Judge Lawrence J. O’Neill. The parties

19 are once again strongly urged to consent to Magistrate Judge jurisdiction.

20

21 IT IS SO ORDERED.

22      Dated:    November 5, 2019                          /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
23

24

25

                                                        1
